DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-17) in the reply filed on 7/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (PG Pub. No. US 2018/0151438 A1) in view of Lin et al. (PG Pub. No. US 2020/0127119 A1).
Regarding claim 11, Chiang teaches a microelectronic device (fig. 10: 100) comprising:
 at least two transistors (¶ 0014: GAA device) each comprising a channel (¶ 0027: 108) in the shape of a wire (¶ 0059: channels for the GAA devices are composed of a plurality of nanowires) extending mainly in a first direction x (fig. 10: 108 extend in a lateral direction), a gate (¶ 0045: high-k metal gates 720) surrounding said channel (¶ 0064: gate structures that each wrap around a respective one of the nanowires), a source and a drain (¶ 0031: 510 and/or 108A) associated with the channel, said transistors being stacked in a third direction z so that the channels of said transistors each occupy a level nz (z = 1 ... 4) of given altitude in the third direction z (fig. 10: GAA devices include nanowire channels stacked in a vertical direction), 
wherein, for each channel of level nz of given altitude, the source and the drain associated with said channel are located only at said level nz (figs. 5A-5B: at least portions 108A located only at each individual level), and the gate is bordered by longitudinal spacers (¶ 0033: 140), said longitudinal spacers covering the source and the drain of each transistor (fig. 10: 140 covers 510 and/or 108A of each GAA device).
Chiang is silent to the longitudinal spacers extending on either side of the gate mainly in a second direction y normal to the first and third directions x, z.
Lin teaches a GAA device (¶ 0014 & figs. 19A-19C: 200, similar to that of Chiang) with longitudinal spacers (¶ 0032: outer spacers 234, similar to 140 of Chiang) extending on either side of a gate (¶ 0059 & figs. 19A-19B: 280, similar to 720 of Chiang) mainly in a second direction y normal to a first nanowire-extending direction and a third transistor-stacking direction (fig. 19A: 234 extends in x-axis direction, normal to extending direction y of nanowires 208 and stacking direction z of GAA device 200).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the longitudinal spacers of Chiang to extend in a second direction normal to the first and third directions, as a means to optimize the width of the GAA devices, providing for inner spacer formation to isolate the gate and S/D features (Lin, ¶ 0057).  By extending the longitudinal spacers, the size and shape of the resulting channel and S/D features can be precisely controlled.
Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).  In the instant case, the spacer extension of Lin involves a mere change in the size of the spacer of Chiang.

Regarding claim 13, Chiang in view of Lin teaches the microelectronic device according to claim 11, wherein the sources or the drains of different levels nz are electrically contacted with each other by at least one common contact (Chiang, ¶ 0028: ohmic contact with an S/D contact metal) extending in the third direction z, at the border of said sources or drains (Lin, ¶ 0062: multilayer interconnection including vertical interconnects).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Lin as applied to claim 11 above, and further in view of Basker et al. (PG Pub. No. US 2019/0189769 A1)
Regarding claim 12, Chiang in view of Lin teaches the microelectronic device according to claim 11, wherein the sources of the transistors are separated from each other in the third direction z and/or the drains of the transistors are separated from each other in the third direction z (Chiang, fig. 11 among others: 108 separated in the z direction).
Chiang in view of Lin does not teach the sources of the transistors are separated in the third direction z by at least one spacer and/or the drains of the transistors are separated from each other in the third direction z by at least one other spacer.
Basker teaches a GAA device (¶ 0038 & fig. 2G: 50) including sources and/or drain extensions (¶ 0030: 38, similar to 108A of Chiang) separated in a z direction by at least one spacer (¶ 0043 & fig. 2G: (38 separated in vertical direction by spacers 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Chiang in view of Lin with the at least one spacer of Basker, as a means to facilitate the formation of graded source/drain regions (Basker, ¶ 0032 & figs. 2B-2C), allowing for reduced access resistance, close source drain proximity, prevention of erosion of source/drain regions, and/or correct doping levels in extensions (Basker, ¶ 0009).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Lin as applied to claim 11 above, and further in view of Or-Bach (PG Pub. No. US 2017/0053906 A1).
Regarding claim 14, Chiang in view of Lin teaches the microelectronic device according to claim 11, comprising sources and/or the drains of different levels nz (Chiang, 108A).
Chiang in view of Lin does not teach wherein the sources and/or the drains of different levels nz are electrically contacted independently of each other by stepped contacts.
Or-Bach teaches a microelectronic device (fig. 3G) including sources and/or drains (¶ 0077: 324, 326), wherein the sources and/or the drains of different levels nz are electrically contacted independently of each other by stepped contacts (¶ 0079 & fig. 3G: vertical connections to transistor sources 338).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Chiang in view of Lin with stepped contacts, as a means to provide a 3D NOR structure (¶ 0219, fig. 21D), enhancing the functionality of the device of Chiang.

Regarding claim 15, Chiang in view of Lin teaches a microelectronic system comprising a plurality of microelectronic devices according to claim 11, said devices being adjacent along a normal plane comprising the third direction z (Chiang, fig. 10: 100 comprises a plurality of devices 610/620 adjacent along a normal plane comprising the vertical z-axis direction).
Chiang in view of Lin does not teach wherein the sources and/or the drains of a level nz of given altitude of two adjacent devices are common to said two adjacent devices.
Or-Bach teaches a microelectronic device (fig. 3G) including sources and/or drains (¶ 0077: 324, 326), wherein the sources and/or the drains of a level nz of given altitude of two adjacent devices are common to said two adjacent device (¶ 0080 & fig. 3H: sources 338 of laterally-adjacent transistors are commonly connected to source line 352).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the device of Chiang in view of Lin with stepped contacts, as a means to provide a 3D NOR structure (¶ 0219, fig. 21D), enhancing the functionality of the device of Chiang.

Regarding claim 16, Chiang in view of Lin and Or-Bach teaches the microelectronic system according to claim 15, wherein the sources and/or the drains of a level nz of given altitude are separated from the sources and/or drains of a level nz-1 and/or a level nz+1 by at least one spacer (Chiang, fig. 11: 108A vertically separated by unlabeled spacer).

[AltContent: textbox (spacer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Source/drains)]
    PNG
    media_image1.png
    581
    630
    media_image1.png
    Greyscale

Regarding claim 17, Chiang in view of Lin and Or-Bach teaches the microelectronic system according to claim 15, wherein the sources and/or the drains of a level nz of given altitude extend mainly in the second direction y, and are electrically contacted to the sources and/or to the drains of another level nz by a common contact located at one end along said second direction y (Or-Bach, fig. 3H: sources 326 extend in x-axis direction, and are electrically contacted to sources of another level nz by common contact SL1 located at one end along of each source).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (PG Pub. No. US 2019/0165135 A1) teaches a nanosheet stack including layers with a thickness of 5 – 15 nm (¶ 0030).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894